Citation Nr: 1801171	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-31 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971, to include a tour in the Republic of Vietnam (Vietnam) during the Vietnam War.  The Veteran died in June 2012.  The Appellant is the Veteran's surviving spouse.

The claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO in Des Moines, Iowa, currently has jurisdiction over the appeal.  

In her November 2013 Substantive Appeal (on VA Form 9), the Appellant requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent March 2017 letter, the Appellant's representative stated that the Appellant wished to withdraw her request for a hearing.  Thus, her hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2017).

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the January 2014 Supplemental Statement of the Case (SSOC), additional pertinent evidence was added to the record.  However, the Appellant's representative waived the Appellant's right to have the AOJ initially consider this evidence in a statement dated in November 2017.  38 C.F.R. §§ 20.800, 20.1304 (2017).

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

The Veteran's February 2012 VA treatment record documents that he was also receiving treatment from the Wendt Cancer Center in Dubuque, Iowa, prior to his death.  It does not appear from the available evidence that any efforts have been made to obtain the records of that treatment.  Because such records, if obtained, might contain information bearing on the  appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

Additionally, the Board finds that a remand is necessary in order to obtain a VA medical opinion regarding the etiology of the Veteran's death.  In this regard, the Veteran's death certificate documents that he died in June 2012.  His cause of death was listed as apparent bowel obstruction due to or as a consequence of mesentary cancer due to or as a consequence of pleomorphic adenoma of left parotid gland.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), tinnitus, malaria, and bilateral hearing loss.  Following his death, in the November 2012 rating decision, service connection for coronary artery disease was awarded.  The Appellant asserts that the Veteran's service-connected coronary artery disease caused or contributed to his death.  See July 2012 claim.  She also asserts that the Veteran's presumed in-service herbicide exposure (from his Vietnam service) caused or contributed to his death.  See August 2013 Decision Review Officer (DRO) hearing.  To date, VA has not obtained a medical opinion regarding the etiology of the Veteran's death.  Accordingly, the Board finds that a VA medical opinion is needed before this claim can be decided on the merits.   

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Appellant to provide a release for relevant records of the Veteran's private treatment from the Wendt Cancer Center in Dubuque, Iowa, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If she provides the necessary release, assist her in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  After the foregoing development has been completed to the extent possible, provide the record to an appropriate VA examiner for an opinion regarding the etiology of the Veteran's death.  Inform the VA physician that the Veteran was only service-connected for coronary artery disease, PTSD, malaria, tinnitus, and bilateral hearing loss during his lifetime.  The entire record should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The VA examiner is asked to provide medical opinions on the following:

a) Is it at least as likely as not that any of the Veteran's service-connected disabilities, to include coronary artery disease, were an immediate or underlying cause of his death?

b) Is it at least as likely as not that any of the Veteran's service-connected disabilities, to include coronary artery disease, were etiologically related to the cause of his death?

c) Is it at least as likely as not that any of the Veteran's service-connected disabilities, to include coronary artery disease, were a contributory cause of his death (i.e., contributed substantially or materially to the cause of the Veteran's death, combined to cause the Veteran's death, or aided or lent assistance to the production of death)?

d) Is it at least as likely as not that any of the following disorders were incurred in or caused by the Veteran's active military service, to include his presumed in-service herbicide exposure?
i. Mesentary cancer?
ii. Pleomorphic adenoma of left parotid gland?

e) Is it at least as likely as not that any of the following disorders were caused by any of the Veteran's service-connected disabilities, to include coronary artery disease?  
i. Mesentary cancer?
ii. Pleomorphic adenoma of left parotid gland?

f) Is it at least as likely as not that any of the following disorders were aggravated (permanently worsened beyond the normal progression) by any of the Veteran's service-connected disabilities, to coronary artery disease?
i. Mesentary cancer?
ii. Pleomorphic adenoma of left parotid gland?

g) If the answer to question (d), (e), or (f) is yes, then please address questions (a) through (c) for that disorder.

In forming his or her opinion, the examiner is asked to consider the Appellant's lay statements regarding the progression of the cause of the Veteran's death.  Comment on the Appellant's statements from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Appellant and her representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




